DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Amendment
The amendment filed on 5/11/2022 has been entered. Claim 1 is currently amended.  Claims 1-11 are pending with claim 11 withdrawn from consideration.  Claims 1-10 are under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 5, filed on 5/11/2022, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, beginning at page 5, filed on 5/11/2022, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that Yun has common inventors with the present application. Yun published March 5, 2015 (with the Canadian counterpart appearing to be the earliest publication on March 4, 2015). Thus, Yun does not qualify as prior art under 35 U.S.C. 102(a)(1) due to the exception under 35 U.S.C. § 102 (b)(1)(A). Further, Yun is owned by Rohm and Haas Company and Dow Global Technologies LLC. The present application was owned by or subject to an obligation of assignment to not later than the effective filing date. Therefore, Yun is not available as prior art under 35 U.S.C. § 102(a)(2) due to the exception under 35 U.S.C. § 102(b)(2)(C). 
In response, the earliest effective filing date available in this application is 02/05/2016.  The Yun reference was published on 03/05/2015, which is before the earliest effective filing date of the application.  Since the current application names Liu, Xu, Y. Wang, and Lan as inventors, and the prior art reference names Yun, Y. Wang, Liu, C. Wang, and Jiang as inventors, the reference has different joint inventor from the current application.  Therefore, exception under 102(b)(1)(A) is not invoked unless a 130 declaration is made to show that the disclosure was made by the inventor or a joint inventor, See MPEP 717.01(I).  According to MPEP 2155.01, where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an affidavit or declaration under 37 CFR 1.130(a) which includes (i) an unequivocal statement from the inventor or a joint inventor(s) that the inventor or joint inventor(s) invented the subject matter of the prior art disclosure, and (ii) a reasonable explanation of the presence of additional authors named in the prior art disclosure, is acceptable in the absence of evidence to the contrary.  Since no affidavit or declaration under 37 C.F.R. 1.130(a) has been submitted, Yun reference still qualifies as prior art under 102(a)(1).
The applicant’s argument is sufficient to invoke the 102(b)(2)(C) exception.  Therefore, Yun reference is disqualified as prior art under 102(a)(2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al (US 20150065618 A1), in view of Solvay (“Sipomer Specialty Monomers”, 2012).
Regarding claim 1, Yun teaches mixing dispersions of a first protected colorant particles and a second protected colorant particles to form a multi-color dispersion [abstract], “the protective composition comprises based on the total weight of the protective composition, from 10 wt. % to 70 wt. % of the polymer particles, from 0.05 wt. % to 10 wt. % of the clay, and from 0.05 wt. % to 2 wt. % of the peptizing agent” [0007].  Based upon the aforementioned composition in dispersion, the examiner calculates the polymer particles being 45.5-99.9 wt% based on the total dry weight of the protective composition, overlapping the claimed (a) 89-99.45%, the clay being 0.07-49.9 wt% based on the total dry weight of the protective composition, overlapping the claimed (b) 0.5-10%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Yun teaches the use of conventional surfactants including anionic surfactants such as alkali metal or ammonium alkyl sulfates, in an amount of 0.1 wt. % to 6 wt. % based on the weight of total monomer [0031].  The examiner submits that the aforementioned anionic surfactants do not contain ethylene oxide chain and thus meet the claimed non-reactive anionic surfactant having an ethylene oxide chain length of less than 11, and overlap the claimed 0.33-5%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Yun teaches that both conventional surfactant and polymerizable surfactant can be used in the radical addition polymerization [0031].  Thus, polymerizable surfactant and conventional surfactant are recognized by the prior art as equivalents suitable for the same purpose and that it would have been obvious to use both a conventional surfactant and a polymerizable surfactant in combination based on their art-recognized equivalence (MPEP 2144.06).
The polymerizable surfactant would be incorporated into the polymer particle by copolymerization with the monomers including acrylic and styrene as taught by Yun [0030].
The examiner submits that the polymerizable surfactants encompass the claimed anionic stabilizer monomer represented by Formula I.  Yun does not specifically teach the claimed anionic stabilizer monomer represented by Formula I.
However, in the same field of endeavor, Solvay teaches a Sipomer COPS-1 which has structure of CH2=CH-CH2-O-CH2-CH(OH)-CH2-SO3Na [page 14], meeting the claimed formula I with R1 being CH2-O-CH2-CH(OH)-CH2, n=0, and M being Na.  Solvay teaches that “at levels as low as 0.5 - 1.0% (based on total monomer), SIPOMER® COPS-1 provides latex stability, such as shelf life, freeze/thaw and mechanical and chemical stability. It also provides block resistance for the final polymer” [page 14]; and it can be copolymerized with acrylic and styrene/acrylic systems [page 15].  These acrylics are also taught by Yun to be copolymerization monomers for the polymer particles [0030].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yun in view of Solvay to include Sipomer COPS-1 for the aforementioned benefits.  
In addition, it’s evident from the key features described by Solvay that COPS-1 acts as a polymerizable surfactant [page 14].  It would have been obvious to one of ordinary skill in the art at the time of filing to select COPS-1 as the polymerizable surfactant in Yun’s polymer particles, as it is shown to be suitable for use in this capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use (MPEP 2144.07).  The Sipomer COPS-1 in the amount of 0.5-1.0% meets the claimed 0.33-2% of anionic stabilizer monomer represented by Formula I.
The recited mixing method is a product-by-process limitation which, upon further consideration, merely imparts the claimed multicolor dispersion.  "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113.  The examiner does not see any patentable distinction that would arise from forming two separate dispersions and mixing them versus forming a single dispersion containing both pigment particles; and the applicant did not point out any such distinction in the specification.  Nonetheless, Yun teaches mixing the dispersions of protected first and second colorant particles to form a two-color dispersion [0009], meeting the recited limitation.

Regarding claim 2, Yun in view of Solvay teaches 0.5-1.0% anionic stabilizer monomer as stated in claim 1 rejection above, meeting the claimed 0.5-1.8%.

Regarding claim 3, Yun in view of Solvay teaches 0.5-1.0% anionic stabilizer monomer as stated in claim 1 rejection above, overlapping the claimed 0.8-1.6%.

Regarding claim 4, Solvay teaches that the Sipomer COPS-1 is sodium 1-allyloxy-2-hydroylpropyl sulfonate [page 14], meeting the claimed sodium 1-allyloxy-2-hydroylpropane sulfonate.

Regarding claims 5 and 6, Yun teaches the claimed non-reactive anionic surfactant having an ethylene oxide chain length of less than 11 in the amount of 0.1-6 wt.% as stated in the claim 1 rejection, overlapping the claimed 0.5-3% and 0.8-2%, respectively.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 7, Yun teaches 0.07-49.9 wt% of clay based on the total dry weight of the protective composition as stated in claim 1 rejection, overlapping the claimed 1-6%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 8, Yun teaches 0.05 wt. % to 2 wt. % of the peptizing agent [0007] in the dispersion.  Based upon the aforementioned composition in dispersion, the examiner calculates the peptizing agent being 0.06-15.6% wt% based on the total dry weight of the protective composition, overlapping the claimed 0.05-1%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 9, Yun teaches a coating comprising the recited color dispersion [abstract and 0001].

Regarding claim 10, Yun teaches that the clays include lithium magnesium silicate [0032].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762